02-11-518-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00518-CR
 
 



WILLIE BRYAN JR.


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
FROM THE
213TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Appellant Willie Bryan Jr. signed a judicial confession and pled
guilty to possession of cocaine in the amount of one or more but less than four
grams, a third-degree felony, and the trial court convicted him of that offense
and sentenced him to two years’ confinement.[2]  Appellant filed a timely
notice of appeal.
The
trial court’s certification states that this is a plea-bargained case and that
Appellant has no right of appeal.  Accordingly, we informed Appellant by letter
on November 22, 2011, that this case was subject to dismissal unless he or any
party showed grounds for continuing the appeal on or before Friday, December 2,
2011.[3] 
Appellant’s pro se response does not provide grounds for continuing the appeal.
Accordingly,
we dismiss this appeal.[4]
 
PER
CURIAM
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January
26, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Health
& Safety Code Ann. §§ 481.102(3)(D) (providing cocaine is in penalty group
1), .115(c) (providing possession of one or more but less than four grams of
penalty group 1 substance is third-degree felony) (West 2010); Tex. Penal Code
Ann. § 12.34 (West 2011) (providing punishment range for third-degree felony is
two to ten years’ confinement and a fine of up to $10,000).


[3]See Tex. R. App. P.
25.2(a)(2), (d).


[4]See Tex. R. App. P.
25.2(d), 43.2(f).